DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1, 2, 6, and 9 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2013/0277937 issued to Keller et al.
Regarding Claim 1, Keller et al. teach in Figures 1-5 and respective portions of the specification of a utility vehicle, comprising: 
a frame (20); 
ground engaging members (30) supporting the frame (20); 
an operator's compartment (Figure 1); 
a powertrain (engine disclosed in paragraph [0016]) for driving the ground engaging members (30); and 
a rear suspension (100) comprising a trailing arm (132), the trailing arm (132) being generally horizontally disposed (see Figure 3).
Regarding Claim 2, Keller et al. teach the rear suspension (100) comprises at least one shock absorber (190) coupled between the trailing arm (132) and the frame (20) and a rear utility bed (Figure 1 shows a bed portion located below the roll bar) positioned rearward of the operator's compartment (Figure 1), and the at least one shock absorber (190) is coupled to the frame at a position behind the operator's compartment and under the rear utility bed (Figure 1 shows the shock absorber is coupled behind the operator’s compartment and below the top of the rear/bed of the vehicle).
Regarding Claim 6, Keller et al. teach the trailing arm (132) includes a first portion having a first width and a second portion having a second width, the first width and the second width being substantially equal—Figure 3 shows the trailing arm to be substantially the same width along its length.
Regarding Claim 9, Keller et al. teach the trailing arm (132) has a longitudinal length and a trailing arm (132) lower surface that is horizontally disposed along the longitudinal length of the trailing arm (132) when the trailing arm (132) is in an unsprung, steady state—see Figures 1 and 3.
a frame (20); 
ground engaging members (30) supporting the frame (20); 
an operator's compartment (Figure 1); 
a powertrain (engine disclosed in paragraph [0016]) for driving the ground engaging members (30); and 
a rear suspension (100) comprising a trailing arm (132), the trailing arm (132) being generally horizontally disposed (see Figure 3).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keller et al., as disclosed above, in view of U.S. Patent Publication No. 2008/0150249 issued to Murata.
Regarding Claim 3, Keller et al. disclose the claimed invention except for showing the trailing arm has a flat lower surface.
Murata teaches of a trailing arm (101) with a flat lower section (see Figure 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a trailing arm with a flat lower surface, as taught by Murata, for the vehicle taught by Keller et al.  One would be motivated to use the trailing arm taught by Murata to reduce weight, an objective disclosed by Murata in paragraph [0007].
Regarding Claim 4, in the modified invention of Keller et al. the trailing arm taught by Murata is substantially rectangular in cross-section—see Figure 1 of Murata which shows rectangular cross sections.
Regarding Claim 5, Keller et al. teach a lower surface of the trailing arm (132) is configured to be parallel to a ground surface along a longitudinal length of the trailing arm (132) when the trailing arm (132) is in an unsprung, steady state—see Figures 1 and 3 which show the trailing arm is parallel with the ground.
Claims 7, 8, 10-16 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keller et al., as disclosed above, in view of U.S. Patent No. 4,641,854 issued to Masuda et al.
Regarding Claim 7, Keller et al. disclose the claimed invention except for showing the main frame (20) with a main frame section having outer frame rails, and a lower surface of the outer frame rails and a lower surface of the trailing arm (132) being positioned substantially coplanar with the lower plane of the lower surface of the outer frame rails.
Masuda et al. show in Figures 1-5 and respective portions of the specification of a vehicle that includes a main frame section with outer rails (203) and connection where a lower surface of the outer frame rails (203) and a lower surface of the trailing arm (31) are positioned is a substantially coplanar manner—see Figure 2.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use Masuda et al.’s teaching for showing the connection between a frame rail and a trailing arm, for the invention taught by Keller et al.  One would be motivated to look to Masuda et al. to provide a teaching to show how to connect the trailing arm to the vehicle frame for the device taught by Keller et al.
Regarding Claim 8, Keller et al. disclose the claimed invention except for showing the frame includes a main frame section having outer frame rails and the ground engaging members include at least one wheel hub, an upper surface of the outer frame rails and an upper surface of the trailing arm are positioned below an upper surface of the at least one wheel hub, and a lower surface of the outer frame rail and a lower surface of the trailing arm are positioned above a lower surface of the at least one wheel hub.
Masuda et al. show in Figures 1-5 and respective portions of the specification of a vehicle that includes a main frame section with outer rails (203) and connection where a lower surface of the outer frame rails (203) and a lower surface of the trailing arm (31) are positioned above a lower surface of the at least one wheel hub and an upper surface of the trailing arm is positioned below an upper surface of a wheel hub—see Figure 2 and 3 where the lower lug nut portion for the wheel hub extends below the rails (203) and trailing arm (31) and an upper lug nut portion for the hub extends above trailing arm (31).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use Masuda et al.’s teaching for showing the connection between a frame rail and a trailing arm, for the invention taught by Keller et al.    One would be motivated to look to Masuda et al. to provide a teaching to show how to connect the trailing arm to the vehicle frame for the device taught by Keller et al.
Regarding Claim 10, Keller et al. teach of a utility vehicle, comprising: 
ground engaging members (30) supporting the frame (20), the ground engaging members (30) having at least one wheel hub (Figure 5 located next to element 180); 
an operator's compartment (Figure 1); 
a powertrain (engine disclosed in paragraph [0016]) for driving the ground engaging members (30); and 
a rear suspension (100) comprising a trailing arm (132).
Keller et al. disclose the claimed invention except for showing the main frame (20) with a main frame section having outer frame rails, and a lower surface of the outer frame rails and a lower surface of the trailing arm (132) being positioned above a lower surface of the at least one wheel hub.
Masuda et al. show in Figures 1-5 and respective portions of the specification of a vehicle that includes a main frame section with outer rails (203) and connection where a lower surface of the outer frame rails (203) and a lower surface of the trailing arm (31) are positioned above a lower surface of the at least one wheel hub—see Figure 2 and 3 where the lower lug nut portion for the wheel hub extends below the rails (203) and trailing arm (31).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use Masuda et al.’s teaching for showing the connection between a frame rail and a trailing arm, for the invention taught by Keller et al.    One would be motivated to look to Masuda et al. to provide a teaching to show how to connect the trailing arm to the vehicle frame for the device taught by Keller et al.
Regarding Claim 11, in the modified invention taught by Keller et al. as modified by Masuda et al. the lower longitudinal surfaces of the frame rail and the trailing arm, in the unsprung steady state, are substantially equal.
Regarding Claim 12, Keller et al. and Masuda et al. both show the upper surface of the wheel hub, where the lug nut portion is located, is positioned above the an upper surface of the trailing arm.
Regarding Claim 13, Keller et al. teach a rear utility bed positioned behind the operator's compartment (Figure 1 shows a bed portion located below the roll bar and behind the operator’s compartment), and a mounting bracket (not shown but inherently located where the upper portion of the shock absorber 190 connects to the bed) being positioned vertically below the rear utility bed.
Regarding Claim 14, Keller et al. teach the mounting bracket is positioned horizontally forward of the at least one wheel hub (Figure 1 shows the shock absorber (190) is positioned forward of the rear wheel hubs and thus the mounting bracket for the upper portion of the shock absorber is also positioned forward of the wheel hub).
Regarding Claim 15, Keller et al. teach each of the ground engaging members (wheels 30) includes a rotational axis, and a longitudinal axis of the trailing arm (132) is perpendicular (see Figures 1 and 3) to the rotational axis of the ground engaging members (30).
Regarding Claim 16, Keller et al. teaches in Figures 1-5 and respective portions of the specification of a utility vehicle, comprising: 
a frame (20) including a main frame; 
ground engaging members (30) supporting the frame (20); 
an operator's compartment (see Figure 1); 
a powertrain for driving the ground engaging members; and 
a rear suspension (100) comprising a trailing arm (132).
Keller et al. disclose the claimed invention except for showing the frame including a main frame section having outer frame rails defining a lower plane; 
Keller et al. disclose the claimed invention except for showing the main frame (20) with a main frame section having outer frame rails, and a lower surface of the outer frame rails and a lower surface of the trailing arm positioned in plane with each other.
Masuda et al. show in Figures 1-5 and respective portions of the specification of a vehicle that includes a main frame section with outer rails (203) and connection where a lower surface of the outer frame rails (203) and a lower surface of the trailing arm (31) are positioned substantially in plane with each other—see Figure 2.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use Masuda et al.’s teaching for showing the connection between a frame rail and a trailing arm, for the invention taught by Keller et al.  One would be motivated to look to Masuda et al. to provide a teaching to show how to connect the trailing arm to the vehicle frame for the device taught by Keller et al.
Regarding Claim 20, Keller et al teach the rear suspension (100) further comprises a shock absorber (190) coupled to the trailing arm (132) and to the frame (see Figures 1-3).
Claims 17-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keller et al. in view of Masuda et al., as disclosed above, and in further view of U.S. Patent Publication No. 2008/0150249 issued to Murata.
Regarding Claim 17, Keller et al. disclose the claimed invention except for showing the trailing arm has a flat lower surface.
Murata teaches of a trailing arm (101) with a flat lower section (see Figure 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a trailing arm with a flat lower surface, as taught by Murata, for the vehicle taught by Keller et al.  One would be motivated to use the trailing arm taught by Murata to reduce weight, an objective disclosed by Murata in paragraph [0007].
Regarding Claim 18, in the modified invention of Keller et al. the trailing arm taught by Murata is substantially rectangular in cross-section—see Figure 1 of Murata which shows rectangular cross sections.
Regarding Claim 19, Keller et al. teach a lower surface of the trailing arm (132) is configured to be parallel to a ground surface along a longitudinal length of the trailing arm (132) when the trailing arm (132) is in an unsprung, steady state—see Figures 1 and 3 which show the trailing arm is parallel with the ground.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618